STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re A. WOOD, Minor.                                                 March 19, 2015

                                                                      Nos. 322854; 322916
                                                                      Branch Circuit Court
                                                                      Family Division
                                                                      LC No. 12-004786-NA


Before: M. J. KELLY, P.J., and MURPHY and HOEKSTRA, JJ.

PER CURIAM.

        Respondents appeal as of right the trial court’s order terminating their parental rights to
the minor child, AW, pursuant to MCL 712A.19b(3)(c)(i) (conditions of adjudication continue to
exist) and (g) (failure to provide proper care and custody). We affirm the termination of parental
rights with respect to both respondents under § 19b(3)(g).

        Respondent-mother and respondent-father contend that the trial court committed clear
error in finding that the statutory grounds for termination were established by clear and
convincing evidence. Respondent-father additionally argues that the trial court clearly erred in
ruling that termination of his parental rights was in the child’s best interests and that the court
should have contemplated a guardianship. Finally, respondent-mother makes an entirely
undeveloped and unclear argument that the trial court employed the wrong “standard of proof”
and improperly relied on “neglect case review checklists” and evidence that was not legally
admissible.

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence
that termination of parental rights is in the best interests of a child, the court is mandated to
terminate a respondent's parental rights to that child. MCL 712A.19b(3) and (5); In re Moss, 301
Mich. App. 76, 90; 836 NW2d 182 (2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111
(2011). “This Court reviews for clear error the trial court's ruling that a statutory ground for
termination has been established and its ruling that termination is in the children's best interests.”
In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011); see also MCR 3.977(K). “A
finding is clearly erroneous if, although there is evidence to support it, we are left with a definite
and firm conviction that a mistake has been made.” In re HRC, 286 Mich. App. 444, 459; 781
NW2d 105 (2009). In applying the clear error standard in parental termination cases, “regard is
to be given to the special opportunity of the trial court to judge the credibility of the witnesses
who appeared before it.” In re Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).

                                                 -1-
       Here, we hold that the trial court properly terminated both respondents’ parental rights
pursuant to MCL 712A.19b(3)(g), which provides for termination when “[t]he parent, without
regard to intent, fails to provide proper care or custody for the child and there is no reasonable
expectation that the parent will be able to provide proper care and custody within a reasonable
time considering the child’s age.” Because only one statutory ground suffices to support
termination, it is unnecessary for us to examine MCL 712A.19b(3)(c)(i).

        With respect to termination under § 19b(3)(g), the trial court relied primarily on the
extensive history of severe controlled-substance abuse engaged in by both respondents and their
inability to curtail their drug use and addictions and improve upon their situations during the
lengthy two years of protective proceedings. The trial court noted their abysmal failures in
regard to drug screenings over the life of the proceedings and the failure to complete or benefit
from substance abuse counseling and treatment. We note that twice during the proceedings the
child was returned to respondent-mother, only to be placed back into foster care because of
positive drug screens. And just a few months before the termination trial, respondent-mother
was convicted of a drug offense, landing her in jail for 42 days. The trial court also pointed to
respondent-father’s significant mental health issues, which led to hospital commitments, and his
failure to complete mental health counseling and treatment. The trial court’s findings on these
matters were all fully supported by the record. The record also reflected issues of domestic
abuse by respondent-father, including acts in the presence of the child, a lack of consistent and
suitable housing relative to both respondents, respondent-mother’s exposure of AW to a
registered sex offender, which she minimized, an absence of stable employment as to both
respondents, and a general failure to show any significant improvement in these areas during the
course of the proceedings. The trial court did not clearly err in finding that § 19b(3)(g) was
established by clear and convincing evidence.

        With respect to AW’s best interests, the trial court stated that, “at this point in time, the
[c]ourt does find that the need for permanence, stability, [and] safety weighs in favor of [the]
best interest [being] terminati[on] [of] parental rights, because I don’t know how much longer we
can go on[;] [w]e’ve already done this for two years.” Given the record facts referenced above,
the child’s need for stability and permanence, and considering the evidence that after removal
from the home the child attended therapy for several months to address signs of depression,
anxiety, avoidance, anger, dissociation, and post-traumatic-stress disorder, the trial court did not
clearly err in ruling that termination of respondent-father’s parental rights was in the child’s best
interests. See In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (best-
interest factors to be considered include the respondent’s ability to parent and the child’s need
for permanency, stability, and finality). To the extent that respondent-mother’s brief could be
construed to encompass a best-interests argument, we likewise hold that the trial court did not
clearly err in finding that termination of her rights was in AW’s best interests. In regard to
respondent-father’s argument that the trial court should have contemplated a guardianship, there
is no indication in the record that respondent-father sought consideration of a guardianship
below, nor that the non-relative caretaker with whom AW was placed would have agreed to such
an arrangement. Moreover, a trial court is not required to establish a guardianship in lieu of
terminating parental rights if it is not in the child’s best interests to do so. MCL 712A.19a(7)(c);
In re COH, 495 Mich. 184, 197; 848 NW2d 107 (2014); In re TK, 306 Mich. App. 698; __ NW2d
__ (2014). Under the circumstances presented, the trial court did not err in failing to consider


                                                -2-
sua sponte a guardianship, as the record lent no support for the conclusion that a guardianship,
along with the associated delay in termination, would be in the child’s best interests.

        Finally, there is no basis to reverse with respect to respondent-mother’s undeveloped and
unclear argument that the trial court employed the wrong “standard of proof” and improperly
relied on “neglect case review checklists” and evidence that was not legally admissible. An
appellant cannot simply announce a position or assert error and then leave it up to this Court to
rationalize and discover the basis for the claim or to unravel and elaborate the argument. Mudge
v Macomb Co, 458 Mich. 87, 105; 580 NW2d 845 (1998). In the context of analyzing
§ 19b(3)(g), the trial court referred to a “case review checklist” in noting respondent-mother’s
positive drug tests, but respondent-mother does not adequately explain why this would be
improper or constitute error. Regardless, respondent-mother’s own testimony established that
she abused drugs, most particularly methamphetamine, and that she used drugs off and on during
the proceedings. Said testimony was legally admissible. See MRE 401, 403, and 801(d)(2)
(admission by party opponent is not hearsay).1 There was additional admissible testimony
establishing missed and positive drug screens. Furthermore, the trial court employed the correct
standards of proof. Lastly, to the extent that respondent-mother is claiming that there was other
inadmissible evidence, she simply does not identify the evidence; therefore, the issue is waived.
Reversal is unwarranted.

       Affirmed.



                                                             /s/ Michael J. Kelly
                                                             /s/ William B. Murphy
                                                             /s/ Joel P. Hoekstra




1
  “The Michigan Rules of Evidence do not apply, other than those with respect to privileges” at a
termination hearing that is not part of the initial dispositional hearing or based on a supplemental
petition for termination raising new or different circumstances than those leading to the initial
adjudication. MCR 3.977(E) (termination at original disposition; requires “legally admissible
evidence”),(F) (supplemental petition to terminate based on new or different circumstances;
requires “legally admissible evidence”), and (H) (termination of parental rights – other; rules of
evidence not applicable except as to privileges; relevant and material evidence may be relied
upon). The rules of evidence do apply in regard to a supplemental petition seeking termination
“on the basis of one or more circumstances new or different from the offense that led the court to
take jurisdiction.” MCR 3.977(F).


                                                -3-